          Case 2:20-cv-00911-CDB Document 18 Filed 07/28/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Leland Damner,                                     No. CV 20-00911 PHX CDB
10                         Plaintiff,                   ORDER
11   v.
12   Facebook Incorporated,
13                         Defendants.
14
15            All of the parties to this matter have consented to the exercise of magistrate judge
16   jurisdiction over the matter, including the entry of final judgment. (ECF No. 16).
17   Defendant responded to the complaint with a motion to dismiss or, in the alternative, to
18   transfer venue. (ECF No. 9).1 The parties have now stipulated to transfer this case to the
19   United States District Court for the District of California. Accordingly, pursuant to the
20   Stipulation to Transfer to Northern District of California at ECF No. 17:
21            IT IS ORDERED that the motion at ECF No. 9 is granted in part and denied
22   in part. The motion is granted insofar as it seeks the transfer of venue. The motion is
23   denied without prejudice in all other respects.
24            IT IS FURTHER ORDERED that:
25            1. The Clerk of the Court shall effect the transfer of this matter to the United
26
              1
27            The motion at ECF No. 9 asserts: the Complaint should be dismissed for want of
     personal jurisdiction over Defendant; Plaintiff’s claims and the Complaint should be dismissed
28   with prejudice pursuant to Rule 12(b)(6); or, alternatively, the case should be transferred
     pursuant to a forum-selection clause in an agreement between the parties.
       Case 2:20-cv-00911-CDB Document 18 Filed 07/28/20 Page 2 of 2



 1   States District Court for the Northern District of California.
 2          2. Defendant shall answer the Complaint or refile the motion to dismiss the
 3   Complaint within thirty (30) days after the United States District Court for the Northern
 4   District of California opens the case and assigns a docket number to this matter;
 5          3. Plaintiff shall have until thirty (30) days from the date Defendant refiles its
 6   motion to dismiss in the United States District Court for the Northern District of
 7   California to file Plaintiff’s response to Defendant’s motion to dismiss;
 8          4. The parties will bear their own respective costs and fees in connection with the
 9   Court’s transfer of venue from the United States District Court for the District of Arizona
10   to Northern District of California.
11          Dated this 27th day of July, 2020.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
